            CASE 0:18-cr-00067-WMW Document 43 Filed 10/23/18 Page 1 of 1




                                               The Flour Exchange Building, 310 South 4th Avenue, Suite 5010, Minneapolis, MN 55415
                                                                            tel: 612.339.5160 fax: 866.259.7819 jm@mlawllc.com



                                                           October 23, 2018
FILED UNDER SEAL
Hon. Wilhelmina M. Wright
United States District Court
316 N. Robert Street
St. Paul, MN 55101
                               United States v. Terry J. Albury, 18 cr 67 (WMW)

Dear Judge Wright:

        We are writing to present our request regarding the Court’s recommendation to the Bureau of
Prisons in Mr. Albury’s judgment. This letter is based on a conversation with Alan Ellis, co-author of the
Alan Ellis’ Federal Prison Guidebook. The proposed recommendation is as follows:

      •   The Court strongly recommends that Mr. Albury be designated to the Minimum Security Federal
          Prison Camp in Sheridan, Oregon, so that he may be considered for placement in that facility’s
          Comprehensive Residential Drug and Alcohol Treatment Program (RDAP) and to be relatively
          near his very supportive family. In the alternative, should the Federal Prison Camp at Sheridan not
          be available, then the Court recommends that he be designated to the Minimum Security Federal
          Prison Camp in Englewood, Colorado, for the same reasons. Additionally, the Court has taken the
          safety concerns of Mr. Albury being a former law enforcement officer into consideration in making
          this recommendation. Should the Bureau of Prisons not be able to accord with this
          recommendation, the Court requests a written response.

         On Mr. Ellis’s recommendation, we are not seeking that Dr. Sachs’ report be annexed to the PSR.
With regard to the surrender date, Mr. Albury is prepared to surrender on November 8, 2018, but we ask
that this proposed surrender date be modified to include a proviso that if designation is not completed by
then, a new surrender date may be requested by the defense.

        As this letter addresses sensitive issues, we respectfully request that we be permitted to file it under
seal. A possible unsealing date could be the completion of the custodial portion of Mr. Albury’s sentence.

          Thank you for your attention to this matter.

                                                             Respectfully submitted,




                                                             JaneAnne Murray
                                                             Joshua Dratel (Law Offices of Joshua L. Dratel)
cc:       AUSA Patrick Murphy
          AUSA David Recker
          AUSA Danya Atiyah
          P.O. Leah Heino
